DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 March 2022 has been entered.

Information Disclosure Statement
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 

The examiner is not afforded the time to thoroughly review each reference of the IDS of 14 March 2022, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viola et al. (PG Pub 2006/0278680 A1) hereinafter referred to as Viola in view of Shelton, IV (PG Pub 2005/0173490 A1) hereinafter referred to as Shelton ‘490 in view of Adams et al. (PG Pub 2002/0185514 A1) hereinafter referred to as Adams in view of Whitman et al. (PG Pub 2004/0094597 A1) hereinafter referred to as Whitman alternatively in further view of Boiarski et al. (US Patent 5,562,239) hereinafter referred to as Boiarski.
Regarding claim 21, Viola discloses a stapling system (10), comprising:
a first jaw (22, 130);
a second jaw (21, 148), wherein said first jaw is rotatable (via 146) relative to said second jaw; 
a replaceable staple cartridge (132; para 64) comprising staples (158) removably stored therein, wherein said replaceable staple cartridge comprises a predefined firing stroke length (cartridge has a fixed length and is therefore ‘predefined’; see also stroke indictors of 52, 54, 56, 58 and 60); 
an electric motor (66);
74, 110, 138, 164) movable forward along a longitudinal axis by said electric motor during a firing stroke to eject said staples from said staple cartridge (paragraphs 65, 75, 76), and wherein said drive member is movable in reverse along said longitudinal axis by said electric motor (paragraph 79); and 
a control system (28) configured to:
measure said predefined firing stroke length (either via 80, 82, paragraphs 77-79; or 106, 112, paragraphs 91-93) of said replaceable staple cartridge;
control the operation of said electric motor (paragraphs 53, 55, 80; or paragraphs 93-94);
begin said firing stroke at a first speed; 
change the speed of said firing stroke during said firing stroke after a proximal beginning of said firing stroke (paragraph 80; or paragraphs 93-94).

Viola fails to disclose a first jaw comprising a cam surface including a longitudinal surface and a ramp surface positioned at a proximal beginning of said longitudinal surface; and wherein said drive member comprises a first cam member configured to engage said cam surface of said first jaw and a second cam member configured to engage said second jaw during said firing stroke.
However, Shelton ‘490 teaches a first jaw (18) comprising a cam surface (42; fig. 14) including a longitudinal surface (fig. 14; long section of 42) and a ramp surface (fig. 14; ramped portion near 38) positioned at a proximal beginning of said longitudinal surface; and wherein said drive member (14) comprises a first cam member 38) configured to engage said cam surface of said first jaw and a second cam member (44) configured to engage said second jaw during said firing stroke (figs. 14 and 21).
Given the teachings of Shelton ‘490, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first and second jaws and driving member of Viola with the cam and ramp surfaces and first and second cam members of Shelton ‘490.  Doing so would help the jaws to close more consistently by setting a maximum distance between them and ensure the jaws stayed closed and aligned during firing.

Viola teaches a control system configured to change the speed of said firing stroke during said firing stroke after a proximal beginning of said firing stroke, but does not specifically disclose the change in the speed is an increase in speed.
However, Adams teaches a control system (200, 206) for a tool motor (208; para 47, 88) configured to increase the speed after a start of the motor (paragraphs 104, 114 – “soft start”).
Given the teachings of Adams, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the control system of Viola to have an increase in speed after a proximal beginning of said firing stroke by including the soft start feature of Adams.  Viola already discloses changing the speed of said firing stroke (via a change in the speed of the motor) during said firing stroke after a proximal beginning of said firing stroke.  Adams simply teaches the benefits of having a soft start at the beginning of a motor cycle which gradually increases the speed of the motor.  Soft start protocols where well-known in the field of motor controls and would have been 

Viola discloses a control system (28) configured to measure said predefined firing stroke length (either via 80, 82, paragraphs 77-79; or 106, 112, paragraphs 91-93) of said replaceable staple cartridge, but fails to disclose that the control system is configured to measure said predefined firing stroke length of said replaceable staple cartridge prior to a beginning of said firing stroke.
However, Whitman teaches a control system (fig. 20) configured to measure said predefined firing stroke length (via 1182; para 91 – “the controller 1122 is configured to read or select from the memory unit 1130, an operating program or algorithm corresponding to the type of surgical instrument or attachment connected to the flexible shaft 1620”.  The instructions of an operating program will include the stroke length that the drive member is programed to move) of said replaceable staple cartridge prior to a beginning of said firing stroke (para 91 – “Once the appropriate operating program or algorithm is read by or selected by or transmitted to, the controller 1122, the controller 1122 causes the operating program or algorithm to be executed”).
Given the teachings of Whitman, it would have been obvious to one of ordinary skill in the art at the time of the invention to further include the control system 

The Office deems the modification by Whitman to teach a control system configured to measure said predefined firing stroke length of said replaceable staple cartridge prior to a beginning of said firing stroke (para 91).
Wherein the Applicant may argue that determining the predefined firing stroke length is not explicitly disclosed by Whitman, the Office further points to Boiarski.
Boiarski teaches a control system (col. 3 lines 13-20 – “control unit”; col. 8 lines 3-9 – “microprocessor”; col. 9 lines 50-54 – “microprocessor or CPU”) configured to measure said predefined firing stroke length (col. 1 lines 54-60 – “instrument length”; col. 3 lines 14-21; col. 8 lines 3-12; col. 9 line 50 – col. 10 line 6) of said replaceable staple cartridge prior to a beginning of said firing stroke.
Given the teachings of Bioarski, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the pre-fire, predetermined characteristic sensing means of Whitman to also include firing stroke length as one of those characteristics sensed as taught by Bioarski.  Viola as modified by Whitman is concerned with properly actuating and sequencing the firing of the end effector based on the characteristic information provided to the controller.  Bioarski further teaches that instrument length (i.e. firing stroke length) as one such characteristic that can be provided to the controller that is concerned about proper firing and sequencing.  Doing 

Regarding claim 22, Viola discloses an input interface (26).

Regarding claim 23, Viola discloses a battery (paragraph 50 – “internal… power supply”) configured to supply power to said control system.
Wherein the applicant may argue that Viola does not specifically disclose a battery, the Office further points to Whitman which teaches a battery (paragraph 79 – “battery power”)
Given the teachings of Whitman, it would have been obvious to one of ordinary skill in the art to consider a battery for the internal power supply of Viola.  Batteries were notoriously well-known and often used for their wide availability, varieties of volt and power ranges, and replacablity.

Regarding claim 24, Viola discloses wherein said control system is configured to track the position of said drive member (either via 80, 82, paragraphs 77-79; or 106, 112, paragraphs 91-93).

Regarding claim 25, Viola as modified by Adams above discloses wherein said control system (Viola - 28; Adams – 200, 206) comprises a pulse width modulation circuit (Adams - paragraphs 91, 104, 114) for controlling the speed of said firing stroke.
.

Claim 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viola (PG Pub 2006/0278680 A1) in view of Shelton ‘490 (PG Pub 2005/0173490 A1) in view of Adams (PG Pub 2002/0185514 A1) in view of Whitman (PG Pub 2004/0094597 A1) alternatively in further view of Boiarski (US Patent 5,562,239) in view of Kitagawa (US Patent 7,183,737 B2).
Regarding claim 26, Viola discloses a control system for controlling the speed of the firing stroke, but fails to disclose wherein said control system comprises a frequency modulation circuit for controlling the speed of said firing stroke.
However, Kitagawa teaches wherein said control system comprises a frequency modulation circuit (col. 9 lines 17-21).
Given the teachings of Kitagawa, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the control system for controlling the speed of the firing stroke of Viola with a frequency modulation circuit element to control the speed of the motor as in Kitagawa.  PFM circuits were well-known within the art in that they allowed a single power source to provide varying levels of power to a motor by adjusting the frequency of the power being supplied to a motor .

Claim 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viola (PG Pub 2006/0278680 A1) in view of Shelton ‘490 (PG Pub 2005/0173490 A1) in view of Adams (PG Pub 2002/0185514 A1) in view of Whitman (PG Pub 2004/0094597 A1) alternatively in further view of Boiarski (US Patent 5,562,239) in view of Shelton, IV et al. (PG Pub 2007/0175964 A1) hereinafter referred to as Shelton ‘964
Regarding claim 27, Viola fails to disclose a lockout configured to selectively prevent said firing stroke, wherein said lockout is positioned in a lockout region at the proximal beginning of said firing stroke.
However, Shelton ‘964 teaches a lockout (136, 2010, 2012; para 157-158) configured to selectively prevent said firing stroke, wherein said lockout is positioned in a lockout region at the proximal beginning of said firing stroke.
Given the teachings of Shelton ‘964, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the lockout of Shelton ‘964 with the invention of Viola as modified above.  Doing so would increase the safety of the device by ensuring that it could only be fired when a cartridge was properly positioned.

Claim 28-30 and 34-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viola (PG Pub 2006/0278680 A1) in view of Shelton ‘490 (PG Pub 2005/0173490 A1) in view of Whitman (PG Pub 2004/0094597 A1) alternatively in further view of Boiarski (US Patent 5,562,239).
Regarding claim 28, Viola discloses a stapling system (10), comprising:
a first jaw (22, 130);
a second jaw (21, 148), wherein said first jaw is rotatable (via 146) relative to said second jaw; 
a replaceable staple cartridge (132; para 64) comprising staples (158) removably stored therein, wherein said replaceable staple cartridge comprises a predefined firing stroke length (cartridge has a fixed length and is therefore ‘predefined’; see also stroke indictors of 52, 54, 56, 58 and 60); 
an electric motor (66);
a drive member (74, 110, 138, 164) movable forward along a longitudinal axis by said electric motor during a firing stroke to eject said staples from said staple cartridge (paragraphs 65, 75, 76); and 
a control system (28) configured to:
measure said predefined firing stroke length (either via 80, 82, paragraphs 77-79; or 106, 112, paragraphs 91-93) of said replaceable staple cartridge;
control the operation of said electric motor (paragraphs 53, 55, 80; or paragraphs 93-94);
monitor the position of said drive member (either via 80, 82, paragraphs 77-79; or 106, 112, paragraphs 91-93); and
paragraph 80; or paragraphs 93-94).

Viola fails to disclose a first jaw comprising a cam surface including a longitudinal surface and a ramp surface positioned at a proximal beginning of said longitudinal surface; and wherein said drive member comprises a first cam member configured to engage said cam surface of said first jaw and a second cam member configured to engage said second jaw during said firing stroke.
However, Shelton ‘490 teaches a first jaw (18) comprising a cam surface (42; fig. 14) including a longitudinal surface (fig. 14; long section of 42) and a ramp surface (fig. 14; ramped portion near 38) positioned at a proximal beginning of said longitudinal surface; and wherein said drive member (14) comprises a first cam member (38) configured to engage said cam surface of said first jaw and a second cam member (44) configured to engage said second jaw during said firing stroke (figs. 14 and 21).
Given the teachings of Shelton ‘490, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first and second jaws and driving member of Viola with the cam and ramp surfaces and first and second cam members of Shelton ‘490.  Doing so would help the jaws to close more consistently by setting a maximum distance between them and ensure the jaws stayed closed and aligned during firing.

Viola discloses a control system (28) configured to measure said predefined firing stroke length (either via 80, 82, paragraphs 77-79; or 106, 112, paragraphs 91-93) of said replaceable staple cartridge, but fails to disclose that the control system is configured to measure said predefined firing stroke length of said replaceable staple cartridge prior to a beginning of said firing stroke.
However, Whitman teaches a control system (fig. 20) configured to measure said predefined firing stroke length (via 1182; para 91 – “the controller 1122 is configured to read or select from the memory unit 1130, an operating program or algorithm corresponding to the type of surgical instrument or attachment connected to the flexible shaft 1620”.  The instructions of an operating program will include the stroke length that the drive member is programed to move) of said replaceable staple cartridge prior to a beginning of said firing stroke (para 91 – “Once the appropriate operating program or algorithm is read by or selected by or transmitted to, the controller 1122, the controller 1122 causes the operating program or algorithm to be executed”).
Given the teachings of Whitman, it would have been obvious to one of ordinary skill in the art at the time of the invention to further include the control system determining the predefined firing stroke length prior to a beginning of said firing stroke with the invention of Viola.  Doing so would provide the controller of Viola with more information as to how to properly execute a surgical procedure and ensure the instrument was operating within established protocols and specifications.

The Office deems the modification by Whitman to teach a control system configured to measure said predefined firing stroke length of said replaceable staple cartridge prior to a beginning of said firing stroke (para 91).

Boiarski teaches a control system (col. 3 lines 13-20 – “control unit”; col. 8 lines 3-9 – “microprocessor”; col. 9 lines 50-54 – “microprocessor or CPU”) configured to measure said predefined firing stroke length (col. 1 lines 54-60 – “instrument length”; col. 3 lines 14-21; col. 8 lines 3-12; col. 9 line 50 – col. 10 line 6) of said replaceable staple cartridge prior to a beginning of said firing stroke.
Given the teachings of Bioarski, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the pre-fire, predetermined characteristic sensing means of Whitman to also include firing stroke length as one of those characteristics sensed as taught by Bioarski.  Viola as modified by Whitman is concerned with properly actuating and sequencing the firing of the end effector based on the characteristic information provided to the controller.  Bioarski further teaches that instrument length (i.e. firing stroke length) as one such characteristic that can be provided to the controller that is concerned about proper firing and sequencing.  Doing so would help to ensure that the controller knew when to stop or reverse actuation of the firing member or otherwise provide that information to the user ahead of the operation to ensure the proper instrument was attached.

Regarding claim 29, Viola discloses an input interface (26).

Regarding claim 30, Viola discloses a battery (paragraph 50 – “internal… power supply”) configured to supply power to said control system.
paragraph 79 – “battery power”)
Given the teachings of Whitman, it would have been obvious to one of ordinary skill in the art to consider a battery for the internal power supply of Viola.  Batteries were notoriously well-known and often used for their wide availability, varieties of volt and power ranges, and replaceability.


Regarding claim 34, Viola discloses a stapling system (10), comprising:
a first jaw (22, 130);
a second jaw (21, 148), wherein said first jaw is rotatable (via 146) relative to said second jaw; 
a replaceable staple cartridge (132; paragraph 64) comprising staples (158) removably stored therein, wherein said replaceable staple cartridge comprises a predefined firing stroke length (cartridge has a fixed length and is therefore ‘predefined’; see also stroke indictors of 52, 54, 56, 58 and 60); 
an electric motor (66);
a drive member (74, 110, 138, 164) movable forward along a longitudinal axis by said electric motor during a firing stroke to eject said staples from said staple cartridge paragraphs 65, 75, 76); and 
a control system (28) configured to:
either via 80, 82, paragraphs 77-79; or 106, 112, paragraphs 91-93) of said replaceable staple cartridge;
control the operation of said electric motor (paragraphs 53, 55, 80; or paragraphs 93-94);
monitor the position of said drive member (either via 80, 82, paragraphs 77-79; or 106, 112, paragraphs 91-93); and
adjust the speed of said firing stroke during said firing stroke after a proximal beginning of said firing stroke (paragraph 80; or paragraphs 93-94).

Viola fails to disclose a first jaw comprising a cam surface including a longitudinal surface and a ramp surface positioned at a proximal beginning of said longitudinal surface; and wherein said drive member comprises a first cam member configured to engage said cam surface of said first jaw and a second cam member configured to engage said second jaw during said firing stroke.
However, Shelton ‘490 teaches a first jaw (18) comprising a cam surface (42; fig. 14) including a longitudinal surface (fig. 14; long section of 42) and a ramp surface (fig. 14; ramped portion near 38) positioned at a proximal beginning of said longitudinal surface; and wherein said drive member (14) comprises a first cam member (38) configured to engage said cam surface of said first jaw and a second cam member (44) configured to engage said second jaw during said firing stroke (figs. 14 and 21).
Given the teachings of Shelton ‘490, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first and second jaws and driving member of Viola with the cam and ramp surfaces and first and second cam 

Viola discloses a control system (28) configured to measure said predefined firing stroke length (either via 80, 82, paragraphs 77-79; or 106, 112, paragraphs 91-93) of said replaceable staple cartridge, but fails to disclose that the control system is configured to measure said predefined firing stroke length of said replaceable staple cartridge prior to a beginning of said firing stroke.
However, Whitman teaches a control system (fig. 20) configured to measure said predefined firing stroke length (via 1182; para 91 – “the controller 1122 is configured to read or select from the memory unit 1130, an operating program or algorithm corresponding to the type of surgical instrument or attachment connected to the flexible shaft 1620”.  The instructions of an operating program will include the stroke length that the drive member is programed to move) of said replaceable staple cartridge prior to a beginning of said firing stroke (para 91 – “Once the appropriate operating program or algorithm is read by or selected by or transmitted to, the controller 1122, the controller 1122 causes the operating program or algorithm to be executed”).
Given the teachings of Whitman, it would have been obvious to one of ordinary skill in the art at the time of the invention to further include the control system determining the predefined firing stroke length prior to a beginning of said firing stroke with the invention of Viola.  Doing so would provide the controller of Viola with more 

The Office deems the modification by Whitman to teach a control system configured to measure said predefined firing stroke length of said replaceable staple cartridge prior to a beginning of said firing stroke (para 91).
Wherein the Applicant may argue that determining the predefined firing stroke length is not explicitly disclosed by Whitman, the Office further points to Boiarski.
Boiarski teaches a control system (col. 3 lines 13-20 – “control unit”; col. 8 lines 3-9 – “microprocessor”; col. 9 lines 50-54 – “microprocessor or CPU”) configured to measure said predefined firing stroke length (col. 1 lines 54-60 – “instrument length”; col. 3 lines 14-21; col. 8 lines 3-12; col. 9 line 50 – col. 10 line 6) of said replaceable staple cartridge prior to a beginning of said firing stroke.
Given the teachings of Bioarski, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the pre-fire, predetermined characteristic sensing means of Whitman to also include firing stroke length as one of those characteristics sensed as taught by Bioarski.  Viola as modified by Whitman is concerned with properly actuating and sequencing the firing of the end effector based on the characteristic information provided to the controller.  Bioarski further teaches that instrument length (i.e. firing stroke length) as one such characteristic that can be provided to the controller that is concerned about proper firing and sequencing.  Doing so would help to ensure that the controller knew when to stop or reverse actuation of 

Regarding claim 35, Viola discloses an input interface (26).

Regarding claim 36, Viola discloses a battery (paragraph 50 – “internal… power supply”) configured to supply power to said control system.
Wherein the applicant may argue that Viola does not specifically disclose a battery, the Office further points to Whitman which teaches a battery (paragraph 79 – “battery power”)
Given the teachings of Whitman, it would have been obvious to one of ordinary skill in the art to consider a battery for the internal power supply of Viola.  Batteries were notoriously well-known and often used for their wide availability, varieties of volt and power ranges, and replaceability.

Claims 31, 37 and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viola (PG Pub 2006/0278680 A1) in view of Shelton ‘490 (PG Pub 2005/0173490 A1) in view of Whitman (PG Pub 2004/0094597 A1) alternatively in further view of Boiarski (US Patent 5,562,239) in view of Adams (PG Pub 2002/0185514 A1).
Regarding claim 31 and 37, Viola discloses a control system (28) for controlling the speed of the firing stroke (paragraphs 80, 93-94), but fails to disclose that the control system comprises a pulse width modulation circuit.  
200, 206) comprises a pulse width modulation circuit (paragraphs 91, 104, 114).
Given the teachings of Adams, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the control system for controlling the speed of the firing stroke of Viola with a pulse width modulation circuit element to control the speed of the motor as in Adams.  Pulse width modulation circuits were well-known to be advantageous as a means of finely controlling the speed of electric motors so that a single voltage power source could provide discrete speeds by adjusting the amount of time power was being supplied to the motor (e.g. varying the duty cycle).  Doing so in this case would allow Viola to accurately control the speed of the motor.

Regarding claim 40, Viola discloses a control system configured to change the speed of said firing stroke during said firing stroke after a proximal beginning of said firing stroke (paragraphs 80; 93-94), but does not specifically disclose the change in the speed is an increase in speed.
However, Adams teaches a control system (200, 206) for a tool motor (208; para 47, 88) configured to increase the speed after a start of the motor (paragraphs 104, 114 – “soft start”).
Given the teachings of Adams, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the control system of Viola to have an increase in speed after a proximal beginning of said firing stroke by including the soft start feature of Adams.  Viola already discloses changing the speed of said firing stroke (via a change in the speed of the motor) during said firing stroke after a proximal .

Claims 32 and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viola (PG Pub 2006/0278680 A1) in view of Shelton ‘490 (PG Pub 2005/0173490 A1) in view of Whitman (PG Pub 2004/0094597 A1) alternatively in further view of Boiarski (US Patent 5,562,239) in view of Kitagawa (US Patent 7,183,737 B2).
Regarding claims 32 and 38, Viola discloses a control system for controlling the speed of the firing stroke, but fails to disclose wherein said control system comprises a frequency modulation circuit for controlling the speed of said firing stroke.
However, Kitagawa teaches wherein said control system comprises a frequency modulation circuit (col. 9 lines 17-21).
Given the teachings of Kitagawa, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the control system for controlling the speed of the firing stroke of Viola with a frequency modulation circuit .

Claims 33 and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viola (PG Pub 2006/0278680 A1) in view of Shelton ‘490 (PG Pub 2005/0173490 A1) in view of Whitman (PG Pub 2004/0094597 A1) alternatively in further view of Boiarski (US Patent 5,562,239) in view of Shelton ‘964 (PG Pub 2007/0175964 A1).
Regarding claims 33 and 39, Viola fails to disclose a lockout configured to selectively prevent said firing stroke, wherein said lockout is positioned in a lockout region at the proximal beginning of said firing stroke.
However, Shelton ‘964 teaches a lockout (136, 2010, 2012; para 157-158) configured to selectively prevent said firing stroke, wherein said lockout is positioned in a lockout region at the proximal beginning of said firing stroke.
Given the teachings of Shelton ‘964, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the lockout of Shelton ‘964 with the invention of Viola as modified above.  Doing so would increase the safety of the device by ensuring that it could only be fired when a cartridge was properly positioned.

Response to Arguments
Applicant's arguments filed 14 March 2022 have been fully considered but they are not persuasive. 
The Applicant’s arguments have been addressed, at least in part, by the new rejection utilizing Viola.  Viola discloses the new limitation of “adjusting the speed of said firing stroke during said firing stroke after a proximal beginning of said firing stroke”.  This is largely seen in Viola’s paragraphs 80 and 93-94 which show a modulation/change of the speed of the firing stroke after the proximal beginning.  
With regards to claim 21 requiring that the change in speed be an “increase” in speed, this limitation is further taught by Adam’s soft start.  While the Applicant argues against Adams citing that the firing stroke of Adams does not see a change in the speed of the motor, this point is not relevant to the combination being made.  The Office is not utilizing the firing stroke or flywheel structure of Adams as has been argued by the Applicant.  The Office is merely showing that it was known in the art of electric motor tools to have the motors of those tools begin with a soft-start protocol which increased the speed of the motor gradually after start up.  Viola already discloses having a change during its own firing stroke.  Incorporating a soft start protocol into the surgical tool of Viola (for the reasons provided above), would result in an increase in speed of the motor of Viola after it had begun firing.  Nowhere in this combination is the Office making use to the flywheel or firing stroke of Adams.
The limitation of the predefined firing stroke length being measured is deemed to have been fully detailed by the art in the rejection above.  The Office is not apprised of any error.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.